719 P.2d 265 (1986)
Paul W. INGRAM, Petitioner,
v.
STATE of Alaska, Respondent.
No. S-1098.
Supreme Court of Alaska.
May 30, 1986.
Rehearing Denied June 12, 1986.
John M. Murtagh, Anchorage, for petitioner.
Cynthia M. Hora, Asst. Atty. Gen., Anchorage, and Harold M. Brown, Atty. Gen., Juneau, for respondent.
Before RABINOWITZ, C.J., and BURKE, MATTHEWS, COMPTON and MOORE, JJ.

OPINION
PER CURIAM.
We granted review in this case limited to the question of whether a tenant's consent to the search of his apartment authorized the police, without a warrant, to search the petitioner's wallet, jacket and gun holster found on the living room floor. The court of appeals answered this question in the affirmative. We agree for the reasons stated by the court of appeals in Ingram v. State, 703 P.2d 415 (Alaska App. 1985).
AFFIRMED.